DETAILED ACTION
This Office Action is in response to the election filed on 18 July 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 18 July 2022 is acknowledged.  The traversal is on the ground(s) both independent claims 1 and 21 include a photonic crystal and a p-doped region and an n-doped region which provides enough similarity to be a minimal burden for examining groups I and IV together; however, this is not found persuasive because the traversal does not appear to address the differences presented in groups I and IV as set forth in the Restriction Requirement dated 31 May 2022 (hereinafter Restriction). Specifically, as the Restriction points out: claim 1 recites a subcombination that requires p and n doped regions formed in a polysilicon layer whereas claim 21 merely recites p and n doped regions without specifying in what material the regions are formed. Furthermore, claim 21 requires a biatomic two-dimensional photonic crystal, whereas claim 1 does not have the dimensional requirement recited in claim 21. As discussed in the Restriction, these differences would necessitate different fields of search, resulting in a serious search/examination burden if both groups were to be examined.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5, 9, and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
In regards to claim 5, claim 5 recites the pertinent phrase “wherein the shape, or size, or both of each first lattice element…” (emphasis added). Claim 5 is dependent on claim 1, however there does not appear to be any antecedent basis for a “first lattice element” or a plurality of said first lattice elements. There does not appear to be any antecedent support in any of the antecedent claims for the pertinent phrase; and the meaning of the phrase in question appears to be indefinite to the point where an understanding cannot be formed to search for prior art to read on said phrase.
In regards to claim 9, claim 9 recites the pertinent phrase “wherein the first size…” (emphasis added). Claim 9 is dependent on claim 1, however there does not appear to be any antecedent basis for a “first size.” There does not appear to be any antecedent support in any of the antecedent claims for the pertinent phrase; and the meaning of the phrase in question appears to be indefinite to the point where an understanding cannot be formed to search for prior art to read on said phrase.
In regards to claim 10, claim 10 recites the pertinent phrase “wherein the first size… and the second size” (emphasis added). Claim 10 is dependent on claim 1, however there does not appear to be any antecedent basis for a “first size” or a “second size.” There does not appear to be any antecedent support in any of the antecedent claims for the pertinent phrase; and the meaning of the phrase in question appears to be indefinite to the point where an understanding cannot be formed to search for prior art to read on said phrase.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 3-6, and 8-10 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regards to claim 3, claim 3 recites the phrase “wherein the second single atomic lattice….” Claim 3 currently depends from claim 1 which does not appear to have antecedent support for the phrase in question. Claim 2 appears to include language that could be interpreted to be antecedent support for the phrase in question. Therefore, for the purposes of examination, claim 3 will be interpreted as being dependent from claim 2.
In regards to claim 4, claim 4 recites the pertinent phrase “the photonic crystal lattice” which does not appear to have any antecedent support in claim 1, the claim from which claim 4 depends. For the purposes of examination, the pertinent phrase will be interpreted as “the biatomic lattice of the photonic crystal….”
In regards to claim 5, as discussed above, there does not appear to be any antecedent support for the pertinent phrase “wherein the shape, or size, or both of each first lattice element…” (emphasis added).
In regards to claim 6, claim 6 recites the pertinent phrase “the photonic crystal lattice” which does not appear to have any antecedent support in claim 1, the claim from which claim 4 depends. For the purposes of examination, the pertinent phrase will be interpreted as “the biatomic lattice of the photonic crystal….”
In regards to claim 8, claim 8 recites the pertinent phrase “the photonic crystal lattice” which does not appear to have any antecedent support in claim 1, the claim from which claim 4 depends. For the purposes of examination, the pertinent phrase will be interpreted as “the biatomic lattice of the photonic crystal….”
In regards to claim 9, as discussed above, there does not appear to be any antecedent support for the pertinent phrase “wherein the first size…” (emphasis added).
In regards to claim 10, as discussed above, there does not appear to be any antecedent support for the pertinent phrase “wherein the first size… and the second size” (emphasis added)
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0308075 A1; hereinafter Wang).
In regards to claim 1, Wang teaches a photodetector, comprising: 
a substrate (802) [0184]; 
a polysilicon layer (806/808/810/818/820) [0184] deposited on the substrate and patterned to form a photonic crystal [0184] having a biatomic lattice ([0184]: pillar (822)), to couple light from free space into a guided mode resonance [0174-0177]; 
a p-doped region (808/810/820) [0184] and an n-doped region (830) [0184], formed in the polysilicon layer, to apply an electric field across at least a portion of the biatomic lattice, the electric field sweeping free carriers generated by the light coupled from free space to the guided mode resonance [0174-0177]; and 
a first electrode (828) [0184], in electrical communication with the p-doped region, and a second electrode (830) [0184], in electrical communication with the n-doped region, to couple a photocurrent generated by the free carriers out of the polysilicon layer (figs. 8).
While Wang does not appear to expressly teach the limitation of having a defect, Wang teaches a photonic crystal having a combination of biatomic lattices (pillars) and subwavelength hole arrays (interpreted as defects) [0184]. Therefore, one having ordinary skill in the art at the time the application at hand was filed would find it obvious that the subwavelength hole arrays taught by Wang could be interpreted as a defect or could be modified to include a defects.
In regards to claim 2, Wang teaches the limitations discussed above in addressing claim 1. Wang further teaches the limitations wherein the biatomic lattice (822) has a first lattice constant and a second lattice constant and the photonic crystal has a first single atomic lattice at the first lattice constant between the defect and the biatomic lattice and a second single atomic lattice at the second lattice constant surrounding the biatomic lattice ([0184]: e.g. multiple types of lattices parameters including shape and size).
In regards to claim 3, Wang teaches the limitations discussed above in addressing claim 2. Wang further teaches the limitations wherein the second single atomic lattice (103) has a bandgap containing the guided mode resonance ([0191]: different materials with different bandgaps).
In regards to claim 4, Wang teaches the limitations discussed above in addressing claim 1. Wang further teaches the limitations wherein the photonic crystal lattice is composed of polysilicon ([0160]: microcrystalline).
In regards to claim 6, Wang teaches the limitations discussed above in addressing claim 1. Wang further teaches the limitations wherein the photonic crystal lattice is a triangular lattice or a square lattice [0193].
In regards to claim 7, Wang teaches the limitations discussed above in addressing claim 1. Wang further teaches the limitations wherein the light is a near-infrared (NIR) optical beam ([0030], [0203]).
In regards to claim 8, Wang teaches the limitations discussed above in addressing claim 1. Wang further teaches the limitations wherein the light is out-of-plane of the photonic crystal lattice, and wherein the guided mode resonance is in the plane of the photonic crystal lattice [0213].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812